DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 9/7/2021, applicant has submitted an amendment filed 12/7/2021.
Claim(s) 1, 3-8, 10-13, has/have been amended.  Claim(s) 2 has/have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale on 2/15/2022.

The application has been amended as follows: 

Please amend the claims as follows:
Claim 1. (Currently Amended)  An information processing device comprising:
a memory; and
a hardware processor configured to function as:

an identifier configured to identify a topic name for each of the groups based on the supervised topic list, wherein
the divider comprises:
a classifier configured to classify words included in the sentence set into a plurality of topic categories;
a probability calculator configured to calculate, when calculating probabilities, each of which represents a probability of belonging of each of the topic categories to each of the sentences included in the sentence set, a probability of belonging of a topic category corresponding to a supervised topic name presented in the supervised topic list to be higher than an actual probability, based on the supervised topic list;
a similarity calculator configured to calculate a degree of similarity between probabilities of belonging of topic categories to adjacent sentences that are adjacent in position in the sentence set; and
a group divider configured to divide the sentences included in the sentence set into the groups according to the degree of similarity.

Claim 2 (Canceled).
Claim 3. (Currently Amended)  The information processing device according to claim 1, wherein
a respective sentence in the sentence set, and
the similarity calculator is configured to calculate a degree of similarity between topic vectors of the adjacent sentences.

Claim 4. (Previously Presented)  The information processing device according to claim 3, wherein the probability calculator is configured to calculate the topic vector for each of the sentences included in the sentence set based on a word belonging probability representing a probability of belonging of a word included in the sentence set to a corresponding topic category and based on the supervised topic list.

Claim 5. (Currently Amended)  The information processing device according to claim 3, wherein the similarity calculator is configured to:
 cluster the sentences included in the processing target sentence set into sentence clusters ;[[,]] 
calculate, for each sentence cluster an integrated topic vector in which topic vectors for sentences belonging to the sentence cluster ;[[,]] and calculate a degree of similarity between integrated clusters 



Claim 7. (Canceled)  

Claim 8. (Currently Amended)  The information processing device according to claim 1, wherein the identifier comprises:
a determiner configured to determine, for each of the groups, whether a topic category with a maximum belonging probability corresponds to any one of the supervised topic names in the supervised topic list;
a first identifier configured to identify a supervised topic name as a topic name for a group in response to the determiner determining a topic category with a maximum belonging probability corresponds to one of the supervised topic names in the supervised topic list
a second identifier configured to identify a word with a maximum belonging probability as a topic name for a group in response to the determiner determining a topic category with a maximum belonging probability does not correspond to one of the supervised topic names in the supervised topic list

Claim 9. (Original)  The information processing device according to claim 1, wherein the hardware processor is configured to further function as a display controller configured to display the identified topic names for each of the groups.

Claim 10. (Currently Amended)  The information processing device according to claim 9, wherein the display controller is configured to display supervised topic names and topic names that are not supervised topic names in different display modes

Claim 11. (Currently Amended)  The information processing device according to claim 9, wherein the hardware processor is configured to further function as:
a receiver configured to receive designation of one of displayed topic names; and 
a hierarchical display controller configured to cause the identifier to process a group corresponding to a designated topic name 

Claim 12. (Currently Amended)  A method for information processing, the method comprising:
dividing a plurality of sentences included in a processing target sentence set into a plurality of groups based on a supervised topic list representing a list of supervised topic names that is set in advance; and
identifying a topic name for each of the groups based on the supervised topic list, wherein
the dividing comprises:
classifying words included in the sentence set into a plurality of topic categories;
calculating, when calculating probabilities, each of which represents a probability of belonging of each of the topic categories to each of the sentences included in the sentence set, a probability of belonging of a topic category corresponding to a supervised topic name presented in the supervised topic list to be higher than an actual probability, based on the supervised topic list;
calculating a degree of similarity between probabilities of belonging of topic categories to adjacent sentences that are adjacent in position in the sentence set; and
dividing the sentences included in the sentence set into the groups according to the degree of similarity.

Claim 13. (Currently Amended)  A computer program product having a non-transitory computer readable medium including programmed instructions for information processing, wherein the instructions, when executed by a computer, cause the computer to perform:

identifying a topic name for each of the groups based on the supervised topic list, wherein
the dividing comprises:
classifying words included in the sentence set into a plurality of topic categories;
calculating, when calculating probabilities, each of which represents a probability of belonging of each of the topic categories to each of the sentences included in the sentence set, a probability of belonging of a topic category corresponding to a supervised topic name presented in the supervised topic list to be higher than an actual probability, based on the supervised topic list;
calculating a degree of similarity between probabilities of belonging of topic categories to adjacent sentences that are adjacent in position in the sentence set; and
dividing the sentences included in the sentence set into the groups according to the degree of similarity.

Allowable Subject Matter
Claims 1, 3-6, and 8-13 allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 12-13, and consequently claims 3-6, and 8-11 which depend on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein the divider comprises: a classifier configured to classify words included in the sentence set into a plurality of topic categories; a probability calculator configured to calculate when calculating probabilities, each of which represents a probability of belonging of each of the topic categories to each of the sentences included in the sentence set, a probability of belonging of a topic category corresponding to a supervised topic name presented in the supervised topic list to be higher than an actual probability, based on the supervised topic list; a similarity calculator configured to calculate a degree of similarity between probabilities of belonging of topic categories to adjacent sentences that are adjacent in position in the sentence set; and a group divider configured to divide the sentences included in the sentence set into the groups according to the degree of similarity.
	5708822 teaches “extracting a main topic for said sentence based on said thematic tags including extracting context words that support said main topic” and “The full thematic context output 130 of the document is now produced by checking each word against all possible thematic constructions, and recording either the existence or non-existence of each thematic aspect, or a scale of how much of a thematic aspect each word carries, or what specific sub-classification of a general thematic aspect the word contains. Each word in a sentence is then subjected to a series of tests to determine and record its thematic aspects. FIG. 2 is a block diagram illustrating operational flow for the theme parser processor 120. As shown in FIG. 2, the thematic context output 130 contains a plurality of words and phrases contained in a particular input discourse. The existence or non-existence of each thematic aspect is indicated by 
2008/0312906 teaches “wherein assigning the selected sentences further comprises: determining a distribution of confidence scores for the selected sentences; and for each selected sentence, assigning the selected sentence to the fringe group or the core group according to a distance between the confidence score of the selected sentence and a mean confidence score on the distribution” (claim 5).
	2021/0124783 (LATE filing date) teaches “At step 608, at least a subset of the plurality of Q/A pairs are determined to be relevant to the question based on the set of probabilities. For instance, all given Q/A pairs with a probability above a threshold may be considered to be relevant to the question. In certain embodiments, additional Q/A pairs that have been determined to be related to those determined to be relevant to the question, such as those clustered based on cosine similarities between probabilities, are also determined to be relevant to the question” (paragraph 78).  This reference does not qualify as prior art.
2008/0312904 teaches “In another embodiment, the difference between confidence scores of one or more pairs of candidate classifications can be calculated. If the difference in confidence score of one or more pairs of candidate classifications does not exceed a difference threshold level, the classification information can be said to not conform to the accuracy requirement(s). For example, if the classification information specifies candidate classes A, B, and C, with confidence scores of 35, 34, and 31 respectively, a difference between the confidence scores of A and B, A and C, or B and 
	2014/0100703 teaches “In contrast to the embodiment in FIG. 1, all training data are now taken into account without prior selection. Using the probabilities represented by the weights, the data encapsulator--which corresponds to the density estimator in document [1]--selects appropriate data records. The probabilities can be used in the data encapsulator during the normalization described above, with the probabilities being taken as a basis for selecting data records that are taken into account during the normalization. Similarly, the probabilities can be used for the clustering described above. In this case, the probabilities are used to select which data records are used for finding cluster centers. Similarly, the probabilities can be used for the distance calculation of cluster centers that is used in the data encapsulator. In this case too, the probabilities stipulate which data records are taken into account for the calculation of the distances. For the normalization, the clustering and the calculation of the distances, the correspondingly used data records can be determined once or re-ascertained separately for each of these steps” (paragraph 74)
7739253 teaches “Then processing logic may simply classify the input web page in the category associated with the largest probability calculated. Alternatively, processing logic may determine the difference between the probabilities and classifies the input web page to be in a certain category if the probability associated with the category is greater than the rest of the probabilities by at least a predetermined margin”


2011/0167027 teaches “Another conceivable method is a method for classifying, not in units of sentences, but in units of topics (hereinafter referred to as "topic units") composed of a plurality of sentences about the same topic, whether or not text information is target information. The term "topic unit" as used herein refers to text that contains a plurality of sentences and is generated by separating text at a position where the topic changes” (paragraph 5) and “One example of such a method for classification in topic units is a classification method disclosed in PLT 2. The classification method disclosed in PLT 2 is a method for creating a topic vector that represents the importance of content words in each sentence so as to obtain the degree of similarity in topic vectors between two adjacent sentences, and detecting a boundary position between topics based on a change in the degree of similarity. Then, classification is made based on the detected boundary positions” (paragraph 6).  This reference suggests where degree of similarity in topic vectors between two adjacent sentences is used to detect topic boundaries (which suggests where, if two topic vectors of adjacent sentences are similar, then there is no change in topic and so the two sentences have the same topic).  This reference suggests a group divider configured to divide the sentences included in… sentence set into… groups according to… degree of similarity (where sentences are separated at topic boundaries that indicate topic changes, thereby forming topic units containing consecutive sentences that are about the same topic, where the topic boundaries are determined based on degree of similarity between topic vectors of adjacent sentences).  This reference does not appear to suggest where 
2016/0350410 teaches “In case the evidence boundaries are determined first, the third component may be used to determine if consecutive sentences pertain to the same topic (e.g., by determining similarity between the subjects of such sentences). Consecutive sentences which pertain to the same topic may be joined to receive candidate evidence text segments. Each of such segments may be or may include a piece of evidence. The second component may be then used to determine which of these candidate evidence text segments are indeed evidence text segments, by determining which of the candidate evidence text segments are part of evidence referring to the received context. In order to determine that, context-free features and context features may be utilized as detailed herein below. Optionally, the two-step classification approach may be utilized, as further detailed herein below” (paragraph 53).  This reference describes where similarity between subjects of consecutive sentences is used to determine if consecutive sentences pertain to the same topic.  This reference also does not appear to describe where similarity is similarity between probabilities of topics belonging to the consecutive sentences.
2012/0029910 teaches “The function of the topic filter is to accept a set of predictions and yield a variant of this set in which the probability values associated with the predicted terms may be altered, which may consequentially alter the ordering of predictions in the set. Given an input prediction set P and current input text T, the topic filter carries out the following operations: predict a weighted set of categories representing the most probable topics represented in T; predict a weighted set of topic 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 2/15/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658